Sed per Curiam.

The third section of the judiciary act secures the right of review in all civil causes originally commenced before the County Court, and brought by appeal to this Court, with certain exceptions, which do not embrace this case, and the Court cannot deprive a party of this right, with the privileges incident to it.
In our judicial system, several trials are allowed, in order to afford the parties time to cast all the light *60upon the subject litigated, of which it may be capable by the adduction of evidence, or the application of arguments or authorities, and also that the Judges may have such view of the subject, as that they may be enabled to administer the law correctly.
Daniel Chipman and Chauncey Langdon, for plaintiffs.
and John Cook, for defendants,
The case of a review of a judgment rendered on an issue at law, cannot compare with a writ of error brought to reconsider a bench decision, as a review supposes the cause not to have been sufficiently investigated. But before a writ of error can be brought, the parties have had the opportunities of several trials, and the law will presume that the legal points in the cause have been sufficiently considered and solemnly decided,
The exceptions in demurrer were argued, and the Court decided the declaration sufficient. At February term, 1803, the bond was chancered to 100 dols. 92 cts.
Judgment for the plaintiff.